Citation Nr: 1028124	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension at the housebound rate. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is over the age of 65 and served for more than 90 
days during the Korean Conflict, a period of war, which by law 
excludes him from demonstrating permanent and total disability or 
that he has a disability rated as permanent and total.

2.  The Veteran currently has a combined nonservice-connected 
disability rating of 60 percent.   


CONCLUSION OF LAW

The requirements for special monthly pension (SMP) at the 
housebound rate are met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5107 
(West 2002); 38 U.S.C.A. § 3.351 (2009); Hartness v. Nicholson, 
20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the various evidence of record.  Indeed, the United States Court 
of Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

The Board notes that the Veteran was granted a nonservice-
connected disability pension in September 1994, before he was the 
age of 65.  However, that adjudication is entirely separate from 
the Veteran's current claim for SMP.  In this case, the Veteran 
explicitly contends that he is entitled to SMP at the housebound 
rate due to the impact of his various nonservice-connected 
disabilities.

Generally, a Veteran receiving nonservice-connected pension may 
receive SMP at the housebound rate if he has a disability rated 
as permanent and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has additional 
disability or disabilities independently ratable at 60 percent or 
more, or (2) by reason of disability or disabilities, is 
permanently housebound but does not qualify for SMP at the "aid 
and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d)(1), (2).

The United States Court of Appeals for Veteran's Claims (Court) 
has held that if a wartime Veteran is 65 years of age or older, 
as prescribed by 38 U.S.C.A. § 1513(a), he or she is excluded 
from demonstrating the permanent and total disability requirement 
in 38 U.S.C.A. § 1521(a) and (e), for purposes of establishing 
entitlement to a pension at the rates under 38 U.S.C.A. § 1521.  
Hartness v. Nicholson, 20 Vet. App. at 220-221.  In other words, 
the Court concluded that a showing of permanent and total 
disability is not required in order for a wartime Veteran age 65 
or older to obtain SMP under 38 U.S.C.A. § 1521(e).  Id. at 221-
222.  Rather, it is only necessary that the evidence establish 
either that he (or she) has additional disability or disabilities 
independently ratable at 60 percent or more; or, that by reason 
of disability or disabilities, he (or she) is permanently 
housebound.  Id.

In proposing a rewrite of its regulations, VA has also 
interpreted Hartness as holding that a veteran who is eligible 
for improved pension based on being age 65 or older is eligible 
for improved pension if he or she has a disability ratable at 60 
percent or more.  The proposed regulation provides for the 
housebound benefit if a veteran is 65 or older and has 
disabilities rated or ratable at 60 percent or more.  72 Fed. 
Reg. 54,776 (Sept. 26, 2007) (including proposed regulation 
38 C.F.R. § 5.391(b)).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court indicated that a Veteran need only demonstrate that 
there is an approximate balance of positive and negative evidence 
in order to prevail.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service information reveals that the Veteran served 
for over 90 days during the Korean Conflict, a period of war.  38 
U.S.C.A. § 101(11).  The Veteran's service information also 
reveals that the Veteran was born in May 1932 and, therefore, is 
currently over the age of 65.  The Veteran has a combined 
nonservice-connected disability rating of 60 percent.

As evinced by the record, the Veteran has wartime status, is over 
65 years of age, and has a combined nonservice-connected 
disability rating of 60 percent.  Thus, under the Court's ruling 
in Hartness, he meets the requirements for SMP at the housebound 
rate.  Therefore, the appeal granted.

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In light of the favorable determination contained 
herein, however, further development with regard to VA's duties 
to notify and assist would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Entitlement to special monthly pension at the housebound rate is 
granted, subject to the controlling laws and regulations 
governing monetary awards.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


